UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2011 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 000-33652 FIRST FINANCIAL NORTHWEST, INC. (Exact name of registrant as specified in its charter) Washington 26-0610707 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 201 Wells Avenue South, Renton, Washington (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (425) 255-4400 Securities registered pursuant to Section 12(b) of the Act: Common Stock, $.01 par value per share The Nasdaq Stock Market LLC (Title of Each Class) (Name of Each Exchange on Which Registered) Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YES NO X Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. YES NO X Indicate by check mark whether the Registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES X NO Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files)YES X NO Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, andwill not be contained, to the best of the Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and smaller reporting company in Rule 12b-2 of the Exchange Act: Large accelerated filer Accelerated filer X Non-accelerated filer Smaller reporting company Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act). YES NO X The aggregate market value of the Common Stock outstanding held by nonaffiliates of the Registrant based on the closing sales price of the Registrant’s Common Stock as quoted on The Nasdaq Stock Market LLC on June 30, 2011 was $92,441,578 (18,197,161) shares at $5.08 per share).For purposes of this calculation, common stock held only by executive officers and directors of the Registrant is considered to be held by affiliates.As of March 2, 2012, the Registrant had outstanding 18,805,168 shares of common stock. DOCUMENTS INCORPORATED BY REFERENCE 1.Portions of Registrant’s Definitive Proxy Statement for the 2012 Annual Meeting of Shareholders(Part III). FIRST FINANCIAL NORTHWEST, INC. 2-K TABLE OF CONTENTS Page Forward-Looking Statements (iii) Internet Website (iv) PART I. Item 1. Business 1 General 1 Regulatory Actions 1 Market Area 3 Lending Activities 4 Asset Quality 16 Investment Activities 25 Deposit Activities and Other Sources of Funds 29 Subsidiaries and Other Activities 32 Competition 32 Employees 33 How We Are Regulated 33 Taxation 45 Executive Officers of First Financial Northwest, Inc. 46 Item 1A. Risk Factors 47 Item 1B. Unresolved Staff Comments 57 Item 2. Properties 57 Item 3. Legal Proceedings 57 Item 4. Mine Safety Disclosures 57 PART II. 57 Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 57 Item 6. Selected Financial Data 60 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 62 Overview 62 Business Strategy 63 Critical Accounting Policies 63 Comparison of Financial Condition at December 31, 2011 and December 31, 2010 64 Comparison of Operating Results for the Years Ended December 31, 2011 and December 31, 2010 67 Comparison of Financial Condition at December 31, 2010 and December 31, 2009 71 Comparison of Operating Results for the Years Ended December 31, 2010 and December 31, 2009 73 Average Balances, Interest and Average Yields/Costs 76 Yields Earned and Rates Paid 78 Rate/Volume Analysis 79 Asset and Liability Management and Market Risk 79 Liquidity 82 Capital 83 Commitments and Off-Balance Sheet Arrangements 83 Impact of Inflation 85 Recent Accounting Pronouncements 85 (Table of Contents continued on following page) (i) Page Item 7A. Quantitative and Qualitative Disclosures About Market Risk 85 Item 8. Financial Statements and Supplementary Data 85 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 140 Item 9A. Controls and Procedures 140 Item 9B. Other Information 141 PART III. Item 10. Directors, Executive Officers and Corporate Governance 141 Item 11. Executive Compensation 141 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 141 Item 13. Certain Relationships and Related Transactions and Director Independence 142 Item 14. Principal Accountant Fees and Services 142 PART IV. Item 15. Exhibits and Financial Statement Schedules 142 Signatures 142 (ii) Forward-Looking Statements Certain matters in this Form 10-K constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.These statements relate to our financial condition, results of operations, plans, objectives, future performance or business.Forward-looking statements are not statements of historical fact, are based on certain assumptions and are generally identified by use of the words “believes,” “expects,” “anticipates,” “estimates,” “forecasts,” “intends,” “plans,” “targets,” “potentially,” “probably,” “projects,” “outlook” or similar expressions or future or conditional verbs such as “may,” “will,” “should,” “would” and “could.”Forward-looking statements include statements with respect to our beliefs, plans, objectives, goals, expectations, assumptions and statements about, among other things, expectations of the business environment in which we operate, projections of future performance or financial items, perceived opportunities in the market, potential future credit experience, and statements regarding our mission and vision.These forward-looking statements are based upon current management expectations and may, therefore, involve risks and uncertainties.Our actual results, performance, or achievements may differ materially from those suggested, expressed, or implied by forward-looking statements as a result of a wide variety or range of factors including, but not limited to: the credit risks of lending activities, including changes in the level and trend of loan delinquencies and write-offs, that may be affected by deterioration in the housing and commercial real estate markets, and may lead to increased losses and nonperforming assets in our loan portfolio, or result in our allowance for loan losses not being adequate to cover actual losses, and require us to materially increase our reserves; changes in general economic conditions, either nationally or in our market areas; changes in the levels of general interest rates, and the relative differences between short and long term interest rates, deposit interest rates, our net interest margin and funding sources; fluctuations in the demand for loans, the number of unsold homes and other properties and fluctuations in real estate values in our market areas; results of examinations of us by the Board of Governors of the Federal Reserve System (“Federal Reserve”) and our bank subsidiary by the Federal Deposit Insurance Corporation (“FDIC”), the Washington State Department of Financial Institutions, Division of Banks (“DFI”) or other regulatory authorities, including the possibility that any such regulatory authority may, among other things, initiate additional enforcement actions against the Company or theBank to take additional corrective action and refrain from unsafe and unsound practices which may also require us to increase our reserve for loan losses, write-down assets, change our regulatory capital position, affect our ability to borrow funds or maintain or increase deposits, which could adversely affect our liquidity and earnings; our compliance with regulatory enforcement actions, the requirements and restrictions that have been imposed upon the Company under the memoranda of understanding with the Federal Reserve and the consent order the Bank entered into with the FDIC and the DFI and the possibility that the Company and the Bank will be unable to fully comply with these enforcement actions which could result in the imposition of additional requirements or restrictions; our ability to pay dividends on our common stock; our ability to attract and retain deposits; further increases in premiums for deposit insurance; our ability to control operating costs and expenses; the use of estimates in determining the fair values of certain of our assets, which estimates may prove to be incorrect and result in significant declines in valuation; difficulties in reducing risk associated with the loans on our balance sheet; staffing fluctuations in response to product demand or the implementation of corporate strategies that affect our work force and potential associated charges; computer systems on which we depend could fail or experience a security breach; our ability to retain key members of our senior management team; costs and effects of litigation, including settlements and judgments; our ability to implement our branch expansion strategy; our ability to successfully integrate any assets, liabilities, customers, systems, and management personnel we have acquired or may in the future acquire into our operations and our ability to realize related revenue synergies and cost savings within expected time frames and any goodwill charges related thereto; our ability to manage loan delinquency rates; costs and effects of litigation, including settlements and judgments; increased competitive pressures among financial services companies; changes in consumer spending, borrowing and savings habits; legislative or regulatory changes that adversely affect our business including changes in regulatory policies and principles, including the interpretation of regulatory capital or other rules; the impact of the Dodd-Frank Wall Street Reform and Consumer Protection Act and the implementing regulations; the availability of resources to address changes in laws, rules, or regulations or to respond to regulatory actions; adverse changes in the securities markets; inability of key third-party providers to perform their obligations to us; changes in accounting policies and practices, as may be adopted by the financial institution regulatory agencies or the Financial Accounting Standards Board, including additional guidance and interpretation on accounting issues and details of the implementation of new accounting methods; the economic impact of war or any terrorist activities; other economic, competitive, governmental, regulatory, and technological (iii) factors affecting our operations; pricing, products and services; and other risks detailed in this Form 10-K and our other reports filed with the U.S. Securities and Exchange Commission (“SEC”). Any of the forward-looking statements that we make in this Form 10-K and in the other public reports and statements we make may turn out to be wrong because of the inaccurate assumptions we might make, because of the factors illustrated above or because of other factors that we cannot foresee.Because of these and other uncertainties, our actual future results may be materially different from those expressed in any forward-looking statements made by or on our behalf. Therefore, these factors should be considered in evaluating the forward-looking statements, and undue reliance should not be placed on such statements. We undertake no responsibility to update or revise any forward-looking statements. As used throughout this report, the terms “we”, “our”, or “us” refer to First Financial Northwest, Inc. and our consolidated subsidiaries, including First Savings Bank Northwest and First Financial Diversified Corporation. Internet Website We maintain a website with the address www.fsbnw.com.The information contained on our website is not included as a part of, or incorporated by reference into, this Annual Report on Form 10-K. Other than an investor’s own Internet access charges, we make available free of charge through our website, our annual report on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K and amendments to these reports, on our investor information page.These reports are posted as soon as reasonably practicable after they are electronically filed with the SEC.All of our SEC filings are also available free of charge at the SEC’s website at www.sec.gov or by calling the SEC at 1-800-SEC-0330. (iv) PART I Item 1.Business General First Financial Northwest, Inc. (“First Financial Northwest” or “the Company”), a Washington corporation, was formed on June 1, 2007 for the purpose of becoming the holding company for First Savings Bank Northwest (“First Savings Bank” or “the Bank”) in connection with the conversion from a mutual holding company structure to a stock holding company structure completed on October9, 2007.At December31, 2011, we had total assets of $1.1 billion, net loans of $703.3 million, deposits of $788.7 million and stockholders’ equity of $181.3 million.First Financial Northwest’s business activities generally are limited to passive investment activities and oversight of its investment in First Savings Bank.Accordingly, the information set forth in this report, including consolidated financial statements and related data, relates primarily to First Savings Bank. First Savings Bank was organized in 1923 as a Washington state chartered savings and loan association, converted to a federal mutual savings and loan association in 1935 and converted to a Washington state chartered mutual savings bank in 1992.In 2002, First Savings Bank reorganized into a two-tier mutual holding company structure, became a stock savings bank and became the wholly-owned subsidiary of First Financial of Renton.In connection with the conversion, First Savings Bank changed its name to “First Savings Bank Northwest.” First Financial Northwest, Inc. is a savings and loan holding company and is subject to regulation by the Board of Governors of the Federal Reserve System (“Federal Reserve”) as the successor to the Office of Thrift Supervision (“OTS”) in the oversight and regulation of savings and loan holding companies.First Savings Bank is examined and regulated by the Washington State Department of Financial Institutions (“DFI”) and by the Federal Deposit Insurance Corporation (“FDIC”).First Savings Bank is required to have certain reserves set by the Board of Governors of the Federal Reserve System and is a member of the Federal Home Loan Bank of Seattle (“FHLB”), which is one of the 12 regional banks in the Federal Home Loan Bank System (“FHLB System”). First Savings Bank is a community-based savings bank primarily serving the Puget Sound Region, which consists primarily of King and, to a lesser extent, Pierce, Snohomish and Kitsap counties, Washington through our full-service banking office located in Renton, Washington.First Savings Bank’s business consists of attracting deposits from the public and utilizing these funds to originate one-to-four family, multifamily, commercial real estate, business, consumer and to a lesser extent construction/land development loans.Our current business strategy includes an emphasis on one-to-four family residential, multifamily and commercial real estate lending. At December 31, 2011, $335.5 million or 46.4% of our total loan portfolio was comprised of one-to-four family loans; commercial real estate loans were $232.3 million or 32.1%; multifamily loans were $113.7 million or 15.7%; construction/land development loans were $25.1 million or 3.5%; and consumer and business loans were $12.5 million and $3.9 million, or 1.7% and 0.6%, respectively.Included in our one-to-four family residential, commercial real estate, multifamily and construction/land development portfolios at December 31, 2011, were $58.9 million, $20.3 million, $12.7 million and $5.0 million of total loans, respectively, to our five largest borrowing relationships. The principal executive office of First Savings Bank is located at 201 Wells Avenue South, Renton, Washington, 98057, our telephone number is (425) 255-4400. Regulatory Actions On April 14, 2010, the OTS and members of the Board of Directors of First Financial Northwest entered into an informal supervisory agreement or Memorandum of Understanding (“MOU”) which is now enforced by the Federal Reserve as the successor to the OTS.Under the terms of the MOU, the Company agreed, among other things, to provide notice to and obtain a written non-objection from the Federal Reserve prior to the Company (a) declaring a dividend or redeeming any capital stock and (b) incurring, issuing, renewing or repurchasing any new debt.Further, in connection with a prior examination of the Bank by the FDIC and DFI, we must obtain a written non-objection from the FDIC before engaging in any transaction that would materially change the balance sheet 1 composition (including growth in total assets of five percent or more), significantly change funding sources (including brokered deposits) or declare or pay cash dividends.In addition, both First Financial Northwest and the Bank must obtain prior regulatory approval before adding any new director or senior executive officer or changing the responsibilities of any current senior executive officer or pay pursuant to or by entering into certain severance and other forms of compensation agreements. The Bank entered into a Stipulation to the Issuance of a Consent Order (“Order”) with the FDIC and the DFI which became effective on September 24, 2010.Under the terms of the Order, the Bank cannot declare dividends or repurchase stock without the prior written approval of the FDIC.Other material provisions of the Order require the Bank to: • Maintain and preserve qualified management; • Increase the Board of Directors’ participation in the Bank’s affairs; • Obtain an independent study of management and the personnel structure of the Bank; • Maintain specified capital levels; • Eliminate loans classified as “Loss” at its regulatory examination, and reduce the loans classified as “Doubtful” and “Substandard” as a percent of capital; • Revise its policy with respect to the allowance for loan losses; • Not extend additional credit to borrowers whose loan had been classified as “Loss” and is uncollected; • Revise its lending and collection policies and practices; • Develop a plan to reduce the amount of commercial real estate loans; • Enhance its written funds management and liquidity policy; • Develop a three-year strategic plan; • Not solicit brokered deposits and comply with certain deposit rate restrictions; • Eliminate and correct all violations of laws; and • Prepare and submit progress reports to the FDIC and DFI. The Bank has implemented a comprehensive plan to achieve full compliance with the Order.The Order contains target dates to achieve the items listed above, including that the Bank’s Tier 1 capital ratio and total risk-based capital ratio be at least 10% and 12%, respectively.At December 31, 2011, the Bank’s Tier 1 capital ratio was 13.54% and its total risk-based capital ratio was 24.76%, both of which exceeded the requirements of the Order. Adversely classified assets as a percent of Tier 1 capital plus the allowance for loan and lease losses (“ALLL”) was 128% at the beginning of 2010.The Order required this ratio to be below 65% by March 2011 for the adversely classified assets identified at the time of that examination.We achieved this target as of September 30, 2010 and remained in compliance with this requirement at December 31, 2011. The Order also required that the Bank develop a written plan to systematically reduce the amount of loans to borrowers in the commercial real estate loan category, including its construction/land development loans which are considered commercial real estate for purposes of this calculation.At September 30, 2010, the Bank’s commercial real estate loans, excluding owner-occupied properties, represented 314% of its total risk-based capital including construction/land development loans which equaled 84% of its total risk-based capital.At December 31, 2011, the Bank’s concentration in commercial real estate loans was reduced to 229% of its risk-based capital including the construction/land development loan portfolio which equaled 30% of total risk-based capital. The Order also required the Bank to obtain an independent management study and adopt a plan to implement the recommendations from the study, that was satisfactory to its regulators.The Bank has obtained the independent management study and continues to work on implementing the study’s recommendations, including the addition of new Board members and the evaluation of senior management.We have added two new Board members to the Board of Directors of the Bank and First Financial Northwest who we believe will further enhance the knowledge and expertise of each of these Boards of Directors. Effective December 31, 2011 two of our Board members retired and changed their status to directors emeriti.Senior management has also been evaluated in connection with the independent management study and efforts are being made to identify outside individuals who 2 would augment the leadership of our organization and who possess the experience and qualifications to strengthen and establish the foundation for our future growth. A copy of the Order is attached to the Form 8-K that was filed with the SEC on September 27, 2010.The Order will remain in effect until modified or terminated by the FDIC and the DFI.For more information about the Order and its impact on First Financial Northwest and the Bank see “Item 1A.Risk Factors – Certain regulatory restrictions are imposed on us; lack of compliance could result in monetary penalties and/or additional regulatory actions.” Market Area We consider our primary market area to be the Puget Sound Region, which consists primarily of King and, to a lesser extent, Pierce, Snohomish and Kitsap counties.The economies of King, Pierce, Snohomish and Kitsap counties continued to experience economic challenges during 2011.Home prices continued to experience downward pressure caused by significant foreclosure and short sale activity throughout 2011. King County has the largest population of any county in the state of Washington, covering approximately 2,100 square miles.It has a population of approximately 1.9 million residents, and a median household income of approximately $68,000 according to the 2010 U.S. Census.King County has a diversified economic base with many nationally recognized firms including Boeing, Microsoft, Paccar, Starbucks, Costco and Amazon.According to the Washington State Employment Security Department, the unemployment rate for King County was 7.2% at December 31, 2011, compared to 8.3% at year end 2010 and the national average was 8.5% at December 31, 2011.Residential housing values depreciated in the King County market by 15.0% during the year ended December 31, 2011 resulting in a median home price of $291,000.Residential sales volumes increased by 9.5% in 2011 as compared to 2010 and inventory levels are projected to be 3.6 months according to the Northwest Multiple Listing Service. Pierce County has the second largest population of any county in the state of Washington, covering approximately 1,800 square miles.It has approximately 795,000 residents and a median household income of approximately $58,000 according to the 2010 U.S. Census.The Pierce County economy is diversified with the presence of military related government employment (Joint base Lewis-McChord), transportation and shipping employment (Port of Tacoma) and aerospace related employment (Boeing).According to the Washington State Employment Security Department, the unemployment rate for Pierce County was 9.1% in December 2011, unchanged from December 2010.Residential housing values depreciated in the Pierce County market by 19.7% during the year ended December 31, 2011 resulting in a median home price of $175,200 according to the Northwest Multiple Listing Service.Residential sales volumes increased by 11.7% in 2011 as compared to 2010 and inventory levels are projected to be 4.6 months according to the Northwest Multiple Listing Service. Snohomish County has the third largest population of any county in the state of Washington, covering approximately 2,090 square miles.It has approximately 715,000 residents and a median household income of approximately $66,000 according to the 2010 U.S. Census.The economy of Snohomish County is diversified with the presence of military related government employment (Everett Homeport Naval Base), aerospace related employment (Boeing) and retail trade. According to the Washington State Employment Security Department, the unemployment rate for Snohomish County decreased to 8.2% in December 2011 from 9.8% in December 2010. Residential housing values depreciated in the Snohomish County market by 9.3% during the year ended December 31, 2011 resulting in a median home price of $222,750.Residential sales volumes increased by 12.0% in 2011 as compared to 2010, and inventory levels are projected to be 3.2 months according to the Northwest Multiple Listing Service. Kitsap County has the seventh largest population of any county in the state of Washington, covering approximately 570 square miles.It has approximately 250,000 residents and a median household income of approximately $60,000 according to the 2010 U.S. Census.The Kitsap County economy is diversified with the presence of military related government employment (Naval Base Kitsap, Puget Sound Naval Shipyard), health care, retail and education.According to the Washington State Employment Security Department, the unemployment rate 3 for Kitsap County increased to 7.6% in December 2011 from 7.3% in December 2010.Residential housing values declined in the Kitsap County housing market by 3.0% in 2011 resulting in a median home price of $228,000 according to the Northwest Multiple Listing Service.Residential sales volumes decreased by 4.7% in 2011 as compared to 2010 and inventory levels are projected to be 7.0 months according to the Northwest Multiple Listing Service. For a discussion regarding the competition in our primary market area, see “Competition.” Lending Activities General.We focus our lending activities primarily on loans secured by first mortgages on one-to-four family residences, commercial and multifamily real estate, business and to a lesser extent construction/land development lending.We offer a limited variety of consumer secured loans as an accommodation to our customers, including savings account loans and home equity loans, which include lines of credit and second mortgage loans.As of December 31, 2011, our net loan portfolio totaled $703.3 million and represented 66.4% of our total assets. Our current loan policy limits the maximum amount of loans we can make to one borrower to 15% of the Bank’s risk-based capital.As of December 31, 2011, the maximum amount which we could lend to any one borrower was $23.1 million based on our policy.Exceptions may be made to this policy with the prior approval of the Board of Directors if the borrower exhibits financial strength or compensating factors that sufficiently offset any exceptions and are based on the loan-to-value ratio, borrower’s financial condition, net worth, credit history, earnings capacity, installment obligations and current payment history.The five largest lending relationships as of December 31, 2011 in descending order are: Aggregate Balance of Loans at Number Borrower (1) December 31, 2011 (2) of Loans (Dollars in thousands) Real estate builder $ 99 Real estate builder 99 Real estate investor 3 Real estate investor 40 Real estate builder 79 Total $
